Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The information disclosure statement (IDS) submitted on May 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Preliminary Amendment, filed January 11, 2022, has been fully considered and entered.  Accordingly, Claims 1-40 are pending in this application.  Claims 1-20 have been cancelled.  Claims 21-40 are new claims.  Claims 21, 31, and 40 are independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 21, 30, 31, and 39, there is insufficient antecedent basis for the limitation “the user segment.”  Examiner suggests recitation of “a user segment”, incorporation of dependent claim 27 into independent claims 21 and 31, or incorporation of the limitation “determining a user segment with the request based on at least one of a location, a user history, or a promotion condition” from independent claim 40 into independent claims 21 and 31.
Regarding Claims 22-29 and 32-38, the claims depend upon a rejected independent claim and are thus rejected for the reasons set forth above with regard to independent claims 21 and 31, respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,250,015 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than the claims in the ‘015 patent, and are thus anticipated by the ‘015 patent.
Instant Application
US Patent No. 11,250,015
21. A computer-implemented system for low-latency aggregated-data provision, the system comprising:
at least one memory storing instructions; and
at least one processor configured to execute the instructions to perform operations comprising:
receiving, via a materialization service, data from one or more sources related to an item associated with a webpage hosted by a web server, the data including:
first event data from a first data store, the first event data sourced from a real-time feed, and
second event data from a second data store, the second event data sourced from stored data;
generating synchronized data at the materialization service, based on the first event data and the second event data;
receiving a request from the web server for information related to the item;
identifying, data related to the first event data and the second event data;
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph and wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph;
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure, wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data; and
forwarding the aggregated synchronized data to the web server in response to the request.
1. A computer-implemented system for low latency aggregated data provision, the system comprising:
at least one memory storing instructions; and
at least one processor configured to execute the instructions to perform operations comprising:
receiving, via a materialization service, data from multiple sources related to an item associated with a webpage hosted by a web server, the data including:
first event data from a first data store, the first event data sourced from a real-time feed, wherein the first event data is generated by a first set of devices, and
second event data from a second data store, the second event data sourced from stored data, wherein the second event data is generated by a second set of devices;
generating synchronized data at the materialization service, based on the first event data and/or second event data;
receiving a request from the web server for information related to the item after generating synchronized data, the request being associated with a user segment;
identifying, based on the request, data related to the first event data and the second event data to aggregate to fulfill the received request;
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph and wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph, wherein nodes of the directed acyclic graph include the identified event related data;
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure, wherein the path through the nodes of the directed acyclic graph is dynamically identified based on latency data in the data structure to optimize aggregation of the synchronized data; and
forwarding the aggregated synchronized data to the web server in response to the request.

22. The computer-implemented system of claim 21, wherein the webpage comprises interactive user interface elements and at least one of:
information about the item; or
one or more search results satisfying a search request.
2. The computer-implemented system of claim 1, wherein the webpage comprises interactive user interface elements and at least one of:
information about the item; or
one or more search results satisfying a search request.

23. The computer-implemented system of claim 21, wherein the first data store is a key-value data store.
3. The computer-implemented system of claim 1, wherein the first data store is a key-value data store.
24. The computer-implemented system of claim 21, wherein the synchronized data comprises at least one of first event data, second event data, or a combination of first and second event data.
4. The computer-implemented system of claim 1, wherein the synchronized data comprises at least one of first event data, second event data, or a combination of first and second event data.
25. The computer-implemented system of claim 21, wherein the operations further comprise updating the second data store with updated data based on a push event, and wherein the second event data is based on updated data.
5. The computer-implemented system of claim 1, wherein the operations further comprise updating the second data store with updated data based on a push event, and wherein the second event data is based on updated data.
26. The computer-implemented system of claim 21, wherein the materialization service comprises a first cluster and a second cluster, the first cluster and second cluster being configured to independently and jointly receive the data from multiple sources related to the item and to synchronize the first event data and second event data.
6. The computer-implemented system of claim 1, wherein the materialization service comprises a first cluster and a second cluster, the first cluster and second cluster being configured to independently and jointly receive the data from multiple sources related to the item and to synchronize the first event data and second event data.
27. The computer-implemented system of claim 21, wherein the received request is associated with a user segment.
1. … the request being associated with a user segment
28. The computer-implemented system of claim 21, wherein the second event data is sourced from stored data stored in a clustered database comprising a first cluster and a second cluster.
7. The computer-implemented system of claim 1, wherein the second event data is sourced from stored data stored in a clustered database comprising a first cluster and a second cluster.
29. The computer-implemented system of claim 28, wherein upon failure by one of the first cluster or second cluster, the second event data is received from the other of the first cluster or second cluster.
8. The computer-implemented system of claim 7, wherein upon failure by one of the first cluster or second cluster, the second event data is received from the other of the first cluster or second cluster.
30. The computer-implemented system of claim 21, wherein the user segment is based on at least one of a location, a user history, or a promotion condition.
9. The computer-implemented system of claim 1, wherein the user segment is based on at least one of a location, a user history, or a promotion condition.
31. A computer-implemented method for low-latency aggregated-data provision, the method comprising:
receiving, via a materialization service, data from one or more sources related to an item associated with a webpage hosted by a web server, the data including:
first event data from a first data store, the first event data sourced from a real-time feed, and
second event data from a second data store, the second event data sourced from stored data;
generating synchronized data at the materialization service, based on the first event data and second event data;
receiving a request from the web server for information related to the item;
identifying data related to the first event data and the second event data;
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph and wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph;
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure, wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data; and
forwarding the aggregated synchronized data to the web server in response to the request.
10. A computer-implemented method for low-latency aggregated-data provision, the method comprising:
receiving, via a materialization service, data from multiple sources related to an item associated with a webpage hosted by a web server, the data including:
first event data from a first data store, the first event data sourced from a real-time feed, wherein the first event data is generated by a first set of devices, and
second event data from a second data store, the second event data sourced from stored data, wherein the second event data is generated by a second set of devices;
generating synchronized data at the materialization service, based on the first event data and/or second event data;
receiving a request from the web server for information related to the item after generating synchronized data, the request being associated with a user segment;
identifying, based on the request, data related to the first event data and the second event data to aggregate to fulfill the received request;
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph and wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph, wherein nodes of the directed acyclic graph include the identified event related data;
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure, wherein the path through the nodes of the directed acyclic graph is dynamically identified based on latency data in the data structure to optimize aggregation of the synchronized data; and
forwarding the aggregated synchronized data to the web server in response to the request.

32. The computer-implemented method of claim 31, wherein the webpage comprises interactive user interface elements and at least one of:
information about the item; or
one or more search results satisfying a search request.
11. The computer-implemented method of claim 10, wherein the webpage comprises interactive user interface elements and at least one of:
information about the item; or
one or more search results satisfying a search request.

33. The computer-implemented method of claim 31, wherein the first data store is a key-value data store.
12. The computer-implemented method of claim 10, wherein the first data store is a key-value data store.
34. The computer-implemented method of claim 31, wherein the method further comprises updating the second data store with updated data based on a push event, and wherein the second event data is based on updated data.
13. The computer-implemented method of claim 10, wherein the method further comprises updating the second data store with updated data based on a push event, and wherein the second event data is based on updated data.
35. The computer-implemented method of claim 31, wherein the materialization service comprises a first cluster and a second cluster, the first cluster and second cluster being configured to independently and jointly receive the data from multiple sources related to the item and to synchronize the first event data and second event data.
14. The computer-implemented method of claim 10, wherein the materialization service comprises a first cluster and a second cluster, the first cluster and second cluster being configured to independently and jointly receive the data from multiple sources related to the item and to synchronize the first event data and second event data.
36. The computer-implemented method of claim 31, wherein the received request being associated with a user segment.
10 … the request being associated with a user segment
37. The computer-implemented method of claim 31, wherein the second event data is sourced from stored data stored in a clustered database comprising a first cluster and a second cluster.
15. The computer-implemented method of claim 10, wherein the second event data is sourced from stored data stored in a clustered database comprising a first cluster and a second cluster.
38. The computer-implemented method of claim 37, wherein upon failure by one of the first cluster or second cluster, the second event data is received from the other of the first cluster or second cluster.
16. The computer-implemented method of claim 15, wherein upon failure by one of the first cluster or second cluster, the second event data is received from the other of the first cluster or second cluster.
39. The computer-implemented method of claim 31, wherein the user segment is based on at least one of a location, a user history, or a promotion condition.
17. The computer-implemented method of claim 10, wherein the user segment is based on at least one of a location, a user history, or a promotion condition.
40. A computer-implemented system for low-latency aggregated-data provision, the system comprising:
at least one memory storing instructions; and
at least one processor configured to execute the instructions to perform operations comprising:
receiving, via a materialization service, data from multiple sources related to an item associated with a webpage hosted by a web server, the data including:
first event data from a first data store comprising a key-value store, the first event data sourced from a real-time feed, and
second event data from a second data store comprising a clustered database, the second event data sourced from stored data comprising primitive data;
generating synchronized data at the materialization service, based on the first event data, and the second event data, and a timestamp of the first event data or the second event data;
receiving a request from the web server for information related to the item;
determining a user segment with the request based on at least one of a location, a user history, or a promotion condition;
identifying data related to the first event data and the second event data;
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, wherein the data structure comprises a directed acyclic graph and wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph;
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure, wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data; and
forwarding the aggregated synchronized data to the web server in response to the request.

18. A computer-implemented system for low-latency aggregated-data provision, the system comprising:
at least one memory storing instructions; and
at least one processor configured to execute the instructions to perform operations comprising:
receiving, via a materialization service, data from multiple sources related to an item associated with a webpage hosted by a web server, the data including:
first event data from a first data store comprising a key-value store, the first event data sourced from a real-time feed, wherein the first event data is generated by a first set of devices, and
second event data from a second data store comprising a clustered database, the second event data sourced from stored data comprising primitive data, wherein the second event data is generated by a second set of devices;
generating synchronized data at the materialization service, based on the first event data, the second event data, and a timestamp of the first event data or the second event data;
receiving a request from the web server for information related to the item after generating synchronized data;
determining a user segment with the request based on at least one of a location, a user history, or a promotion condition;
identifying data related to the first event data and the second event data to aggregate to fulfill the received request;
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, wherein the data structure comprises a directed acyclic graph and wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph, wherein nodes of the directed acyclic graph include the identified event related data;
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure, wherein the path through the nodes of the directed acyclic graph is dynamically identified based on latency data in the data structure to optimize aggregation of the synchronized data; and
forwarding the aggregated synchronized data to the web server in response to the request.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 21, 22, 24, 27, 30-32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Matson (PG Pub. No. 2002/0124005 A1), and further in view of Rosenbaum (PG Pub. No. 2008/0270249 A1), Brunel (PG Pub. No. 2018/0018375 A1), and Vasseur (PG Pub. No. 2013/0067063 A1).
Regarding Claim 21, Matson discloses a computer-implemented system for low-latency aggregated-data provision, the system comprising:
at least one memory storing instructions (see Matson, paragraph [0025], where the IM 107, the Content Manager 109, and the On-Line viewer 113 may be implemented as software modules running in a computer or in a distributed computing environment); and
at least one processor (see Matson, paragraph [0025], where the IM 107, the Content Manager 109, and the On-Line viewer 113 may be implemented as software modules running in a computer or in a distributed computing environment) configured to execute the instructions to perform operations comprising:
receiving data from one or more sources related to an item associated with a webpage hosted by a web server (see Matson, paragraph [0012], where an object of the present invention is to provide methods and systems that enable the entry of data into a database system where the data is provided by different sources in different formats), the data including:
first event data from a first data store, the first event data sourced from a real-time feed (see Matson, paragraph [0023], where the sources 101, 103, or 105, of the data may include (but are not limited to) legacy system data streams, real-time data feeds, archived data media, flat files which are text delineated and/or comma delimited, and database files); and
second event data from a second data store, the second event data sourced from stored data (see Matson, paragraph [0023], where the sources 101, 103, or 105, of the data may include (but are not limited to) legacy system data streams, real-time data feeds, archived data media, flat files which are text delineated and/or comma delimited, and database files);
generating synchronized data, based on the first event data and the second event data (see Matson, paragraph [0012], where it is another object of the invention to provide methods and systems that map different representations of a product included in different datasets into a common set of product information while maintaining the original data sets).
Matson does not disclose:
a materialization service;
receiving a request from the web server for information related to the item;
identifying, data related to the first event data and the second event data;
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph; and 
wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph;
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure;
wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data; and
forwarding the aggregated synchronized data to the web server in response to the request.
Rosenbaum discloses:
receiving a request from the web server for information related to the item (see Rosenbaum, paragraph [0013], where method includes receiving via a communication network an information inquiry from a customer regarding a particular product; the location of the customer is determined, which is then used to determine a store closest to the customer; a merchandise database is searched for the inquired information regarding the particular product);
identifying, data related to the first event data and the second event data (see Rosenbaum, paragraph [0013], where method includes receiving via a communication network an information inquiry from a customer regarding a particular product; the location of the customer is determined, which is then used to determine a store closest to the customer; a merchandise database is searched for the inquired information regarding the particular product); and
forwarding the aggregated synchronized data to the web server in response to the request (see Rosenbaum, paragraph [0013], where the inquired information is retrieved from the merchandise database, and transmitted to the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Rosenbaum for the benefit of obtaining merchandise information from a store system using a spoken query (see Rosenbaum, Abstract).
Matson in view of Rosenbaum does not disclose:
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph; and 
wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph;
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure;
wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data.
Brunel discloses:
a materialization service (see Brunel, paragraph [0146], where Fig. 7 is a process flow diagram 700 in which, at 710, a database receives a query; part of the query is a request for a data table where each row is associated to a node (at most one) in a hierarchy of nodes, and a hierarchical window clause on that table; thereafter, at 720, a directed acyclic graph of at least a portion of the rows in the windowed table generated (either conceptually or materialized in memory) based on the hierarchical window clause; using the directed acyclic graph, at 730, results responsive to the query are obtained);
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph (see Brunel, paragraph [0146], where Fig. 7 is a process flow diagram 700 in which, at 710, a database receives a query; part of the query is a request for a data table where each row is associated to a node (at most one) in a hierarchy of nodes, and a hierarchical window clause on that table; thereafter, at 720, a directed acyclic graph of at least a portion of the rows in the windowed table generated (either conceptually or materialized in memory) based on the hierarchical window clause; using the directed acyclic graph, at 730, results responsive to the query are obtained, by accumulating data from the rows across the edges of the graph); and 
wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph (see Brunel, paragraph [0032], where a hierarchical computation propagates and accumulates data—usually numeric values—along the hierarchy edges; data flow can happen either in the direction towards the root (bottom up) or away from the root (top down, matching the natural direction of the edges));
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure (see Brunel, paragraph [0146], where Fig. 7 is a process flow diagram 700 in which, at 710, a database receives a query; part of the query is a request for a data table where each row is associated to a node (at most one) in a hierarchy of nodes, and a hierarchical window clause on that table; thereafter, at 720, a directed acyclic graph of at least a portion of the rows in the windowed table generated (either conceptually or materialized in memory) based on the hierarchical window clause; using the directed acyclic graph, at 730, results responsive to the query are obtained, by accumulating data from the rows across the edges of the graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson and Rosenbaum with Brunel for the benefit of hierarchical window database query execution (see Brunel, Abstract).
Matson in view of Rosenbaum and Brunel does not disclose:
wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data.
Vasseur discloses wherein the path through the nodes of the directed acyclic graph is wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data (see Vasseur, paragraph [0038], where example metrics used to select paths (e.g., preferred parents) may comprise cost, delay, latency, bandwidth, expected transmission count (ETX), etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson Rosenbaum, and Brunel with Vasseur for the benefit of determining a path through a DAG to a source, wherein the source utilizes the path in reverse (see Vasseur, Abstract, Fig. 4).
Regarding Claim 22, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented system of Claim 21, wherein:
Matson does not disclose the webpage comprises interactive user interface elements and at least one of information about the item or one or more search results satisfying a search request.  Rosenbaum discloses the webpage comprises interactive user interface elements and at least one of information about the item (see Rosenbaum, paragraph [0013], where the inquired information is retrieved from the merchandise database, and transmitted to the customer) or one or more search results satisfying a search request.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Rosenbaum for the benefit of obtaining merchandise information from a store system using a spoken query (see Rosenbaum, Abstract).
Regarding Claim 24, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented system of Claim 21, wherein the synchronized data comprises at least one of the first event data, the second event data, or a combination of first and second event data (see Matson, paragraph [0012], where it is another object of the invention to provide methods and systems that map different representations of a product included in different datasets into a common set of product information while maintaining the original data sets).
Regarding Claim 27, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented system of Claim 21, wherein:
Matson does not disclose the received request being associated with a user segment.  Rosenbaum discloses the received request being associated with a user segment (see Rosenbaum, paragraph [0013], where method includes receiving via a communication network an information inquiry from a customer regarding a particular product; the location of the customer is determined, which is then used to determine a store closest to the customer; a merchandise database is searched for the inquired information regarding the particular product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Rosenbaum for the benefit of obtaining merchandise information from a store system using a spoken query (see Rosenbaum, Abstract).
Regarding Claim 30, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented system of Claim 21, wherein:
Matson does not disclose the user segment is based on at least one of a location, a user history, or a promotion condition.  Rosenbaum discloses the user segment is based on at least one of a location, a user history, or a promotion condition (see Rosenbaum, paragraph [0013], where method includes receiving via a communication network an information inquiry from a customer regarding a particular product; the location of the customer is determined, which is then used to determine a store closest to the customer; a merchandise database is searched for the inquired information regarding the particular product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Rosenbaum for the benefit of obtaining merchandise information from a store system using a spoken query (see Rosenbaum, Abstract).
Regarding Claim 31, Matson discloses a computer-implemented method for low-latency aggregated-data provision, the method comprising:
receiving data from one or more sources related to an item associated with a webpage hosted by a web server (see Matson, paragraph [0012], where an object of the present invention is to provide methods and systems that enable the entry of data into a database system where the data is provided by different sources in different formats), the data including:
first event data from a first data store, the first event data sourced from a real-time feed (see Matson, paragraph [0023], where the sources 101, 103, or 105, of the data may include (but are not limited to) legacy system data streams, real-time data feeds, archived data media, flat files which are text delineated and/or comma delimited, and database files); and
second event data from a second data store, the second event data sourced from stored data (see Matson, paragraph [0023], where the sources 101, 103, or 105, of the data may include (but are not limited to) legacy system data streams, real-time data feeds, archived data media, flat files which are text delineated and/or comma delimited, and database files);
generating synchronized data, based on the first event data and the second event data (see Matson, paragraph [0012], where it is another object of the invention to provide methods and systems that map different representations of a product included in different datasets into a common set of product information while maintaining the original data sets).
Matson does not disclose:
a materialization service;
receiving a request from the web server for information related to the item;
identifying, data related to the first event data and the second event data;
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph; and 
wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph;
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure;
wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data; and
forwarding the aggregated synchronized data to the web server in response to the request.
Rosenbaum discloses:
receiving a request from the web server for information related to the item (see Rosenbaum, paragraph [0013], where method includes receiving via a communication network an information inquiry from a customer regarding a particular product; the location of the customer is determined, which is then used to determine a store closest to the customer; a merchandise database is searched for the inquired information regarding the particular product);
identifying, data related to the first event data and the second event data (see Rosenbaum, paragraph [0013], where method includes receiving via a communication network an information inquiry from a customer regarding a particular product; the location of the customer is determined, which is then used to determine a store closest to the customer; a merchandise database is searched for the inquired information regarding the particular product); and
forwarding the aggregated synchronized data to the web server in response to the request (see Rosenbaum, paragraph [0013], where the inquired information is retrieved from the merchandise database, and transmitted to the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Rosenbaum for the benefit of obtaining merchandise information from a store system using a spoken query (see Rosenbaum, Abstract).
Matson in view of Rosenbaum does not disclose:
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph; and 
wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph;
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure;
wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data.
Brunel discloses:
a materialization service (see Brunel, paragraph [0146], where Fig. 7 is a process flow diagram 700 in which, at 710, a database receives a query; part of the query is a request for a data table where each row is associated to a node (at most one) in a hierarchy of nodes, and a hierarchical window clause on that table; thereafter, at 720, a directed acyclic graph of at least a portion of the rows in the windowed table generated (either conceptually or materialized in memory) based on the hierarchical window clause; using the directed acyclic graph, at 730, results responsive to the query are obtained);
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph (see Brunel, paragraph [0146], where Fig. 7 is a process flow diagram 700 in which, at 710, a database receives a query; part of the query is a request for a data table where each row is associated to a node (at most one) in a hierarchy of nodes, and a hierarchical window clause on that table; thereafter, at 720, a directed acyclic graph of at least a portion of the rows in the windowed table generated (either conceptually or materialized in memory) based on the hierarchical window clause; using the directed acyclic graph, at 730, results responsive to the query are obtained, by accumulating data from the rows across the edges of the graph); and 
wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph (see Brunel, paragraph [0032], where a hierarchical computation propagates and accumulates data—usually numeric values—along the hierarchy edges; data flow can happen either in the direction towards the root (bottom up) or away from the root (top down, matching the natural direction of the edges));
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure (see Brunel, paragraph [0146], where Fig. 7 is a process flow diagram 700 in which, at 710, a database receives a query; part of the query is a request for a data table where each row is associated to a node (at most one) in a hierarchy of nodes, and a hierarchical window clause on that table; thereafter, at 720, a directed acyclic graph of at least a portion of the rows in the windowed table generated (either conceptually or materialized in memory) based on the hierarchical window clause; using the directed acyclic graph, at 730, results responsive to the query are obtained, by accumulating data from the rows across the edges of the graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson and Rosenbaum with Brunel for the benefit of hierarchical window database query execution (see Brunel, Abstract).
Matson in view of Rosenbaum and Brunel does not disclose:
wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data.
Vasseur discloses wherein the path through the nodes of the directed acyclic graph is wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data (see Vasseur, paragraph [0038], where example metrics used to select paths (e.g., preferred parents) may comprise cost, delay, latency, bandwidth, expected transmission count (ETX), etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson Rosenbaum, and Brunel with Vasseur for the benefit of determining a path through a DAG to a source, wherein the source utilizes the path in reverse (see Vasseur, Abstract, Fig. 4).
Regarding Claim 32, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented method of Claim 31, wherein:
Matson does not disclose the webpage comprises interactive user interface elements and at least one of information about the item or one or more search results satisfying a search request.  Rosenbaum discloses the webpage comprises interactive user interface elements and at least one of information about the item (see Rosenbaum, paragraph [0013], where the inquired information is retrieved from the merchandise database, and transmitted to the customer) or one or more search results satisfying a search request.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Rosenbaum for the benefit of obtaining merchandise information from a store system using a spoken query (see Rosenbaum, Abstract).
Regarding Claim 39, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented method of Claim 31, wherein:
Matson does not disclose the user segment is based on at least one of a location, a user history, or a promotion condition.  Rosenbaum discloses the user segment is based on at least one of a location, a user history, or a promotion condition (see Rosenbaum, paragraph [0013], where method includes receiving via a communication network an information inquiry from a customer regarding a particular product; the location of the customer is determined, which is then used to determine a store closest to the customer; a merchandise database is searched for the inquired information regarding the particular product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Rosenbaum for the benefit of obtaining merchandise information from a store system using a spoken query (see Rosenbaum, Abstract).
Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Matson in view of Rosenbaum, Brunel, and Vasseur as applied to Claims 21, 22, 24, 27, 30-32, and 39 above, and further in view of Siripurapu (PG Pub. No. 2012/0131139 A1).
Regarding Claim 23, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented system of Claim 21, wherein:
Matson does not disclose the first data store is a key-value data store.  Siripurapu discloses the first data store is a key-value data store (see Siripurapu, paragraph [0003], where exemplary embodiments provide devices, systems and methods for performing large-scale long-running stream computations on real-time data streams using one or more map operation and/or one or more update operations; a map operation is a stream computation in which stream events in one or more real-time data streams are processed in a real-time manner to generate zero, one or more new stream events. An update operation is a stream computation in which stream events in one or more real-time data streams are processed in a real-time manner to create or update one or more static “slate” data structures that are stored in a durable disk storage in a persistent manner; see also paragraph [0203], where included in the system shown in Fig. 8 is a highly scalable, available, and fault-tolerant key-value store 802; the key-value store is used to store system metadata as well as persistent storage for the Slates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Siripurapu for the benefit of performing stream computations on realtime data streams (see Siripurapu, Abstract).
Regarding Claim 33, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented method of Claim 31, wherein:
Matson does not disclose the first data store is a key-value data store.  Siripurapu discloses the first data store is a key-value data store (see Siripurapu, paragraph [0003], where exemplary embodiments provide devices, systems and methods for performing large-scale long-running stream computations on real-time data streams using one or more map operation and/or one or more update operations; a map operation is a stream computation in which stream events in one or more real-time data streams are processed in a real-time manner to generate zero, one or more new stream events. An update operation is a stream computation in which stream events in one or more real-time data streams are processed in a real-time manner to create or update one or more static “slate” data structures that are stored in a durable disk storage in a persistent manner; see also paragraph [0203], where included in the system shown in Fig. 8 is a highly scalable, available, and fault-tolerant key-value store 802; the key-value store is used to store system metadata as well as persistent storage for the Slates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Siripurapu for the benefit of performing stream computations on realtime data streams (see Siripurapu, Abstract).
Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Matson, Rosenbaum, Brunel, and Vasseur as applied to Claims 21, 22, 24, 27, 30-32, and 39 above, and further in view of Nesamoney (PG Pub. No. 2009/0171927 A1).
Regarding Claim 25, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented system of Claim 21, wherein the operations further comprise:
Matson does not disclose updating the second data store with updated data based on a push event, and wherein the second event data is based on updated data.  Nesamoney discloses updating the second data store with updated data based on a push event (see Nesamoney, paragraph [0038], where there are two fundamental ways of entering data into system 100: push and pull; system 100 can subscribe to some events and the event data would then be pushed to the system; see also paragraph [0048], where an event stream thread 202 is asynchronously pushed … from a source system 201), and wherein the second event data is based on updated data (see Nesamoney, paragraph [0058], where the view snapshot is continuously maintained, e.g., it is created based on the first event, and then continuously updated based on subsequent events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Nesamoney for the benefit of realtime views of heterogeneous enterprise data (see Nesamoney, Abstract).
Regarding Claim 34, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented method of Claim 31, wherein:
Matson does not disclose updating the second data store with updated data based on a push event, and wherein the second event data is based on updated data.  Nesamoney discloses updating the second data store with updated data based on a push event (see Nesamoney, paragraph [0038], where there are two fundamental ways of entering data into system 100: push and pull; system 100 can subscribe to some events and the event data would then be pushed to the system; see also paragraph [0048], where an event stream thread 202 is asynchronously pushed … from a source system 201), and wherein the second event data is based on updated data (see Nesamoney, paragraph [0058], where the view snapshot is continuously maintained, e.g., it is created based on the first event, and then continuously updated based on subsequent events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Nesamoney for the benefit of realtime views of heterogeneous enterprise data (see Nesamoney, Abstract).
Claims 26, 28, 29, 35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Matson in view of Rosenbaum, Brunel, and Vasseur as applied to Claims 21, 22, 24, 27, 30-32, and 39 above, and further in view of Joshi (PG Pub. No. 2016/0085646 A1).
Regarding Claim 26, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented system of Claim 21, wherein:
Matson does not disclose the materialization service comprises a first cluster and a second cluster, the first cluster and second cluster being configured to independently and jointly receive the data from multiple sources related to the item and to synchronize the first event data and second event data.  Joshi discloses the materialization service comprises a first cluster and a second cluster, the first cluster and second cluster being configured to independently and jointly receive the data from multiple sources related to the item and to synchronize the first event data and second event data (see Joshi, paragraph [0007], where on condition that the initial primary cluster becomes unavailable, assigning a selected standby cluster of the plurality of standby clusters to be assigned as a new primary cluster in place of the initial primary cluster; see also Fig. 1, where all clusters are depicted as receiving data from network 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Joshi for the benefit of automatic seamless failover (see Joshi, Abstract).
Regarding Claim 28, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented system of Claim 21, wherein:
the second event data is sourced from stored data (see Matson, paragraph [0023], where the sources 101, 103, or 105, of the data may include (but are not limited to) legacy system data streams, real-time data feeds, archived data media, flat files which are text delineated and/or comma delimited, and database files).
Matson does not disclose the stored data is stored in a clustered database comprising a first cluster and a second cluster.  Joshi discloses the stored data is stored in a clustered database comprising a first cluster and a second cluster (see Joshi, paragraph [0007], where on condition that the initial primary cluster becomes unavailable, assigning a selected standby cluster of the plurality of standby clusters to be assigned as a new primary cluster in place of the initial primary cluster; see also Fig. 1, where all clusters are depicted as receiving data from network 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Joshi for the benefit of automatic seamless failover (see Joshi, Abstract).
Regarding Claim 29, Matson in view of Rosenbaum, Brunel, Vasseur, and Joshi discloses the computer-implemented system of Claim 28, wherein:
Matson does not disclose upon failure by one of the first cluster or second cluster, the second event data is received from the other of the first cluster or second cluster.  Joshi discloses upon failure by one of the first cluster or second cluster, the second event data is received from the other of the first cluster or second cluster (see Joshi, paragraph [0007], where on condition that the initial primary cluster becomes unavailable, assigning a selected standby cluster of the plurality of standby clusters to be assigned as a new primary cluster in place of the initial primary cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Joshi for the benefit of automatic seamless failover (see Joshi, Abstract).
Regarding Claim 35, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented method of Claim 31, wherein:
Matson does not disclose the materialization service comprises a first cluster and a second cluster, the first cluster and second cluster being configured to independently and jointly receive the data from multiple sources related to the item and to synchronize the first event data and second event data.  Joshi discloses the materialization service comprises a first cluster and a second cluster, the first cluster and second cluster being configured to independently and jointly receive the data from multiple sources related to the item and to synchronize the first event data and second event data (see Joshi, paragraph [0007], where on condition that the initial primary cluster becomes unavailable, assigning a selected standby cluster of the plurality of standby clusters to be assigned as a new primary cluster in place of the initial primary cluster; see also Fig. 1, where all clusters are depicted as receiving data from network 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Joshi for the benefit of automatic seamless failover (see Joshi, Abstract).
Regarding Claim 37, Matson in view of Rosenbaum, Brunel, and Vasseur discloses the computer-implemented method of Claim 31, wherein:
the second event data is sourced from stored data (see Matson, paragraph [0023], where the sources 101, 103, or 105, of the data may include (but are not limited to) legacy system data streams, real-time data feeds, archived data media, flat files which are text delineated and/or comma delimited, and database files).
Matson does not disclose the stored data is stored in a clustered database comprising a first cluster and a second cluster.  Joshi discloses the stored data is stored in a clustered database comprising a first cluster and a second cluster (see Joshi, paragraph [0007], where on condition that the initial primary cluster becomes unavailable, assigning a selected standby cluster of the plurality of standby clusters to be assigned as a new primary cluster in place of the initial primary cluster; see also Fig. 1, where all clusters are depicted as receiving data from network 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Joshi for the benefit of automatic seamless failover (see Joshi, Abstract).
Regarding Claim 38, Matson in view of Rosenbaum, Brunel, Vasseur, and Joshi discloses the computer-implemented method of Claim 37, wherein:
Matson does not disclose upon failure by one of the first cluster or second cluster, the second event data is received from the other of the first cluster or second cluster.  Joshi discloses upon failure by one of the first cluster or second cluster, the second event data is received from the other of the first cluster or second cluster (see Joshi, paragraph [0007], where on condition that the initial primary cluster becomes unavailable, assigning a selected standby cluster of the plurality of standby clusters to be assigned as a new primary cluster in place of the initial primary cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Joshi for the benefit of automatic seamless failover (see Joshi, Abstract).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Matson, and further in view of Rosenbaum, Brunel, Vasseur, Siripurapu, and Joshi.
Regarding Claim 40, Matson discloses a computer-implemented system for low-latency aggregated-data provision, the system comprising:
at least one memory storing instructions (see Matson, paragraph [0025], where the IM 107, the Content Manager 109, and the On-Line viewer 113 may be implemented as software modules running in a computer or in a distributed computing environment); and
at least one processor (see Matson, paragraph [0025], where the IM 107, the Content Manager 109, and the On-Line viewer 113 may be implemented as software modules running in a computer or in a distributed computing environment) configured to execute the instructions to perform operations comprising:
receiving data from multiple sources related to an item associated with a webpage hosted by a web server (see Matson, paragraph [0012], where an object of the present invention is to provide methods and systems that enable the entry of data into a database system where the data is provided by different sources in different formats), the data including:
first event data from a first data store, the first event data sourced from a real-time feed (see Matson, paragraph [0023], where the sources 101, 103, or 105, of the data may include (but are not limited to) legacy system data streams, real-time data feeds, archived data media, flat files which are text delineated and/or comma delimited, and database files); and
second event data from a second data store, the second event data sourced from stored data comprising primitive data (see Matson, paragraph [0023], where the sources 101, 103, or 105, of the data may include (but are not limited to) legacy system data streams, real-time data feeds, archived data media, flat files which are text delineated and/or comma delimited, and database files);
generating synchronized data, based on the first event data and the second event data (see Matson, paragraph [0012], where it is another object of the invention to provide methods and systems that map different representations of a product included in different datasets into a common set of product information while maintaining the original data sets), and a timestamp of the first event data or the second event data (see Matson, paragraph [0011], where the acquired supplier-specific data set is then converted to a standard data format before being further compared to a previously acquired data set stored in the standard format [it is the position of the Examiner that comparing data to previously received data suggests a comparison base on timestamps]).
Matson does not disclose:
a materialization service;
the first data store comprising a key-value store;
the second data store comprising a clustered database;
receiving a request from the web server for information related to the item;
determining a user segment with the request based on at least one of a location, a user history, or a promotion condition;
identifying, data related to the first event data and the second event data;
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph; and 
wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph;
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure;
wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data; and
forwarding the aggregated synchronized data to the web server in response to the request.
Rosenbaum discloses:
receiving a request from the web server for information related to the item (see Rosenbaum, paragraph [0013], where method includes receiving via a communication network an information inquiry from a customer regarding a particular product; the location of the customer is determined, which is then used to determine a store closest to the customer; a merchandise database is searched for the inquired information regarding the particular product);
determining a user segment with the request based on at least one of a location, a user history, or a promotion condition (see Rosenbaum, paragraph [0013], where method includes receiving via a communication network an information inquiry from a customer regarding a particular product; the location of the customer is determined, which is then used to determine a store closest to the customer; a merchandise database is searched for the inquired information regarding the particular product);
identifying, data related to the first event data and the second event data (see Rosenbaum, paragraph [0013], where method includes receiving via a communication network an information inquiry from a customer regarding a particular product; the location of the customer is determined, which is then used to determine a store closest to the customer; a merchandise database is searched for the inquired information regarding the particular product); and
forwarding the aggregated synchronized data to the web server in response to the request (see Rosenbaum, paragraph [0013], where the inquired information is retrieved from the merchandise database, and transmitted to the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson with Rosenbaum for the benefit of obtaining merchandise information from a store system using a spoken query (see Rosenbaum, Abstract).
Matson in view of Rosenbaum does not disclose:
a materialization service;
the first data store comprising a key-value store;
the second data store comprising a clustered database;
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph; and 
wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph;
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure;
wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data.
Brunel discloses:
a materialization service (see Brunel, paragraph [0146], where Fig. 7 is a process flow diagram 700 in which, at 710, a database receives a query; part of the query is a request for a data table where each row is associated to a node (at most one) in a hierarchy of nodes, and a hierarchical window clause on that table; thereafter, at 720, a directed acyclic graph of at least a portion of the rows in the windowed table generated (either conceptually or materialized in memory) based on the hierarchical window clause; using the directed acyclic graph, at 730, results responsive to the query are obtained);
generating, based on the identified event related data and the user segment, a data structure structured to initialize an aggregation process, the data structure comprising a directed acyclic graph (see Brunel, paragraph [0146], where Fig. 7 is a process flow diagram 700 in which, at 710, a database receives a query; part of the query is a request for a data table where each row is associated to a node (at most one) in a hierarchy of nodes, and a hierarchical window clause on that table; thereafter, at 720, a directed acyclic graph of at least a portion of the rows in the windowed table generated (either conceptually or materialized in memory) based on the hierarchical window clause; using the directed acyclic graph, at 730, results responsive to the query are obtained, by accumulating data from the rows across the edges of the graph); and 
wherein generating the data structure comprises generating an earlier node of the directed acyclic graph based on a later node of the directed acyclic graph (see Brunel, paragraph [0032], where a hierarchical computation propagates and accumulates data—usually numeric values—along the hierarchy edges; data flow can happen either in the direction towards the root (bottom up) or away from the root (top down, matching the natural direction of the edges));
aggregating the synchronized data by following a path through nodes of the directed acyclic graph of the data structure (see Brunel, paragraph [0146], where Fig. 7 is a process flow diagram 700 in which, at 710, a database receives a query; part of the query is a request for a data table where each row is associated to a node (at most one) in a hierarchy of nodes, and a hierarchical window clause on that table; thereafter, at 720, a directed acyclic graph of at least a portion of the rows in the windowed table generated (either conceptually or materialized in memory) based on the hierarchical window clause; using the directed acyclic graph, at 730, results responsive to the query are obtained, by accumulating data from the rows across the edges of the graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson and Rosenbaum with Brunel for the benefit of hierarchical window database query execution (see Brunel, Abstract).
Matson in view of Rosenbaum and Brunel does not disclose:
the first data store comprising a key-value store;
the second data store comprising a clustered database;
wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data.
Vasseur discloses wherein the path through the nodes of the directed acyclic graph is wherein the path through the nodes of the directed acyclic graph is dynamically identified to optimize aggregation of the synchronized data (see Vasseur, paragraph [0038], where example metrics used to select paths (e.g., preferred parents) may comprise cost, delay, latency, bandwidth, expected transmission count (ETX), etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson Rosenbaum, and Brunel with Vasseur for the benefit of determining a path through a DAG to a source, wherein the source utilizes the path in reverse (see Vasseur, Abstract, Fig. 4).
Matson in view of Rosenbaum, Brunel, and Vasseur does not disclose:
the first data store comprising a key-value store; and
the second data store comprising a clustered database.
Siripurapu discloses the first data store is a key-value data store (see Siripurapu, paragraph [0003], where exemplary embodiments provide devices, systems and methods for performing large-scale long-running stream computations on real-time data streams using one or more map operation and/or one or more update operations; a map operation is a stream computation in which stream events in one or more real-time data streams are processed in a real-time manner to generate zero, one or more new stream events. An update operation is a stream computation in which stream events in one or more real-time data streams are processed in a real-time manner to create or update one or more static “slate” data structures that are stored in a durable disk storage in a persistent manner; see also paragraph [0203], where included in the system shown in Fig. 8 is a highly scalable, available, and fault-tolerant key-value store 802; the key-value store is used to store system metadata as well as persistent storage for the Slates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson, Rosenbaum, Brunel, and Vasseur with Siripurapu for the benefit of performing stream computations on realtime data streams (see Siripurapu, Abstract).
Matson in view of Rosenbaum, Brunel, Vasseur, and Sirapurapu does not disclose the second data store comprising a clustered database.  Joshi discloses the second data store comprising a clustered database (see Joshi, paragraph [0007], where on condition that the initial primary cluster becomes unavailable, assigning a selected standby cluster of the plurality of standby clusters to be assigned as a new primary cluster in place of the initial primary cluster; see also Fig. 1, where all clusters are depicted as receiving data from network 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Matson, Rosenbaum, Brunel, Vasseur and Siripurapu with Joshi for the benefit of automatic seamless failover (see Joshi, Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Schultz (US Patent No. 6,006,233 A), which discloses aggregating a graph using fourth generation SQL.
Broughton (PG Pub. No. 2003/0188299 A1), which discloses a simulation compiler.
Bobak (PG Pub. No. 2009/0172689 A1), which discloses adaptive business resiliency computer system for information technology environments.
Gotz (PG Pub. No. 2013/0103719 A1), which discloses interactive visualization of temporal event data and correlated outcomes.
Norton (US Patent No. 5,790,416 A), which discloses updating a hierarchical DAG representation through a bottom up method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161